Title: To John Adams from Charles Lee, 12 March 1800
From: Lee, Charles
To: Adams, John



Sir
Philadelphia 12th. march 1800.

The articles of household furniture belonging to the United States in the use of the President are to be considered attached to the office of President, and for the removing of them to the city of Washington Congress has already provided by the act for establishing the temporary and permanent seat of the Government of the United States. Upon this subject I have conversed with the Secretary of the treasury who concurs in this opinion. With perfect respect I have the honor to remain sir your most obedient & hble. sert

Charles Lee